Citation Nr: 0025615	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1944 to 
September 1948.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO) which denied the claims listed on the title page 
above.  The appellant disagreed and this appeal ensued.  In 
July 2000, he and his spouse provided testimony and 
additional evidence, and he waived initial RO consideration 
of this evidence.  See 38 C.F.R. § 20.1304(c).  


REMAND

The appellant claims service connection for PTSD and for 
residuals of a head injury.  The record suggests three 
possible stressors as a basis for a claim of PTSD, of which 
one is the focus of both claims herein at issue.  He 
maintains that during service, while playing baseball in the 
catcher position, he was struck in the head by a baseball 
bat.  He alleges that the blow fractured his jaw, damaged his 
teeth, and disfigured his right eye.  He further identified 
this incident as the trauma leading to the development of 
PTSD.  The record also shows that he claims to have been in 
combat for three months in the European Theater of Operations 
during World War II and that his duties included serving on a 
burial detail for 6-8 months.  Therefore, the possible 
stressors underlying his PTSD claim are the physical trauma 
of being hit with a baseball bat, engagement in combat, and 
serving on a burial detail.  His service-connection claim 
regarding residuals of a head injury is predicated on the 
physical trauma of being hit with a baseball bat.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (in this 
case, psychosis or another organic disease of the nervous 
system that is manifest to a degree of 10 percent within a 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service).  

As to the PTSD claim, prior to March 7, 1997 service 
connection required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  If the claimed 
stressor was related to combat, service department evidence 
that the appellant engaged in combat or that he was awarded a 
combat citation would be accepted, absent evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).  See Cohen, 10 Vet. 
App. at 136.  Effective on and after March 7, 1997, service 
connection for PTSD required medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service  stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence established that the appellant engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the appellant's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
See 64 Fed. Reg. 32,807-08 (June 18, 1999) (codified at 
38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2000) (requiring 
PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  
See also 38 U.S.C.A. § 1154(b) (West 1991).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
appellant should apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  VA must determine whether the new version 
of 38 C.F.R. § 3.304(f) (1999) is more favorable to the 
appellant.  If so, it should apply that version for the 
period from and after March 7, 1997, the effective date of 
the regulatory change.  VA should apply the old version of 
38 C.F.R. § 3.304(f) (1996) for periods preceding March 7, 
1997.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) 
(claims must be fully adjudicated under both criteria to 
determine which version is more favorable).  

Regardless of which version of the governing regulation 
applies in this case, the initial question is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  This evidentiary threshold is rather low, 
requiring only that a claim be plausible or capable of 
substantiation.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) (citing Murphy, 1 Vet. App. at 81); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Generally, well-
grounded claims require competent medical evidence of a 
current disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence linking the two.  Hensley at 1258; Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  A well-grounded claim of PTSD 
requires medical evidence of a current disorder, lay 
evidence, presumed credible, of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353 (1998); Cohen (Douglas) v. Brown , 10 Vet. App. 128 
(1997).  See Savage v. Gober, 10 Vet. App. 488 (1997) (claim 
may also be well grounded if the condition is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the condition to that 
symptomatology).  If the appellant does not meet this burden, 
VA cannot assist him in development of pertinent evidence.  
Morton v. West, 12 Vet. App. 477 (1999).  

In this case, the Board cannot yet reach the question of 
whether the claims are well grounded.  Where VA has 
constructive notice of medical records in its possession, it 
has a pre-duty-to-assist obligation to obtain such records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record 
includes a June 9, 1998 letter from the VA Medical Center 
(VAMC) at Tuskegee, Alabama, informing the appellant of an 
examination scheduled on July 8, 1998.  A report of 
examination is not of record, although there is a June 24, 
1998 note in the VA clinical records indicating that the 
appellant planned to attend.  If he attended that 
examination, as is suggested, the record does not contain an 
examination report.  If he did not, there is no documentation 
of why he may have failed to do so.  From these facts, it 
appears that a report of the July 1998 examination may have 
been prepared, but not associated with the claims file.  On 
remand, the RO should determine whether the appellant was 
examined in July 1998 and, if so, a copy of the examination 
report should be associated with the claims file.  

Also, at the July 2000 hearing, the appellant stated that he 
had been hospitalized for PTSD in Gulfport, Mississippi; his 
spouse testified that he was treated at a VA medical facility 
in Pensacola; it was reported that a "Dr. Husband" in 
Pensacola had associated the appellant's PTSD with his burial 
detail in service.  The record includes clinical records 
through March 2000 from the Biloxi, Mississippi VAMC, but no 
report of any hospitalization.  On remand, the RO should 
obtain records of any hospitalization in 1999 at the Biloxi 
and/or Gulfport VAMC and records of treatment for PTSD at the 
Pensacola VA medical facility and associate a copy of all 
such hospitalization and treatment records with the claims 
file.  Moreover, the appellant is hereby advised that a 
written statement from Dr. Husband, as described at the July 
2000 hearing, could have a positive impact on the outcome of 
the claim; thus, if possible, he should attempt to submit 
such evidence in support of his claim.  See Constantino v. 
West, 12 Vet. App. 517 (1999).  

The case is REMANDED for the following development:

1.  The RO should determine whether the 
appellant was examined in July 1998.  If 
so, it should obtain complete report(s) 
of the examination(s).  All documents 
obtained must be associated with the 
claims file.  

2.  The RO should obtain hospital and 
clinical treatment records (not already 
of record) concerning the appellant's 
treatment and claimed hospitalization in 
1999 at the Biloxi and/or Gulfport VAMC.  
Also, any records of treatment for PTSD 
from the VA medical facility in 
Pensacola, including from a "Dr. 
Husband," should be obtained and 
associated with the claims file.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
take remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claims.  In approaching a claim of service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel, i.e., the RO and the Board.  If 
adjudicators conclude that the record establishes the 
existence of such stressor, then and only then, should the 
case be referred for medical examination to determine the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met, based on the stressor adjudicators have accepted as 
established by the record.  If adjudicators determine that 
the record does not establish the existence of an alleged 
stressor in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Then, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


